Citation Nr: 0905186	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from October 31, 2006 and 50 percent disabling from 
February 19, 2007.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In September 2008, the Veteran testified at a Board hearing 
before the undersigned in Newark, New Jersey.  A transcript 
of the hearing has been added to the record.


FINDINGS OF FACT

1.  From October 31, 2006, the Veteran's PTSD is shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
difficulty in understanding complex commands; impairment of 
short- and long-term memory; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

2.  The Veteran does not have bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for PTSD have been met from October 31, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).


2.  Bilateral hearing loss was not incurred or aggravated by 
the Veteran's active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are not 
appropriate in this case because the nature and severity of 
the veteran's symptoms can be characterized within one rating 
level during the entire period.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 30 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 50 percent rating on the basis of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The Veteran underwent a VA examination in June 2007.  The 
veteran reported having nightmares and bad dreams, 
hypervigilance, easy startle reflex, anxiety, poor 
concentration, and social isolation.  The examiner 
characterized these symptoms as moderate.  The Veteran's mood 
was neutral, affect was blunted, and thought process was 
normal.  There were no suicidal or homicidal ideations.  He 
was oriented to person, place, and time.  His insight and 
judgment were fair.  The examiner described the Veteran as 
isolative because he spends his time mostly at home.  He does 
like to volunteer at the American Legion and sometimes goes 
fishing.  He is able to take care of his activities of daily 
living.  The examiner opined that his psychiatric problems 
would not prevent him from getting employment and assigned a 
GAF score of 50.

The veteran submitted a psychological evaluated conducted by 
his private treatment provider, Dr. Evers, in February 2007.  
This medical evidence was received after the June 2007 VA 
examination was conducted, and thus, the VA examiner did not 
review it.  Dr. Evers attributed the veteran's ongoing 
difficulties with alcohol abuse to the Veteran's desire to 
avoid troubling memories and intrusive thoughts about events 
during service.  He frequently wakes up with night sweats 
after agitated dreams.  He shows the presence of avoidance 
behaviors, such as avoiding family gatherings and crowds.  
Also, he avoids going into the woods because he once 
experienced a panic attack while in the woods with his son.  
The Veteran also experiences marked autonomic hyperactivity, 
which manifests itself as chronic sleep difficulties, 
outbursts of anger and rage, hypervigilance, and exaggerated 
startle response.  Dr. Evers assigned a GAF score of 53.

Dr. Evers submitted a psychological treatment update in 
January 2008.  The reported symptoms are consistent with the 
February 2007 evaluation.  Dr. Evers describes the Veteran's 
PTSD as chronic/severe.  He assigned a GAF score of 51.

Dr. Evers submitted another psychological treatment update in 
September 2008.  This report is consistent with the prior 
two.  In addition, Dr. Evers notes the Veteran's difficulty 
in focusing on complex tasks.  Dr. Evers opines that the 
Veteran's PTSD and his secondary alcohol dependence impact 
the Veteran on a daily basis by limiting his social 
interaction, family interaction, and ability to attain and 
maintain gainful employment.  Dr. Evers assigned a GAF score 
of 44.

The Board finds that the veteran has exhibited the range of 
social and occupational impairment that locates him in the 50 
percent level of the rating schedule during the entire rating 
period.  The veteran is not entitled to the next higher 
rating of 70 percent because he does not suffer the more 
severe symptoms such as suicidal ideation, obsessional 
rituals, near-continuous panic or depression, or neglect of 
personal appearance and hygiene.  The veteran is entitled to 
the 50 percent rating effective the date of his claim because 
the symptoms and severity reported by Dr. Evers are the same 
as those reported by the VA examiner.  Dr. Evers' first 
written submission dated February 2007 was based upon 
examination and treatment from earlier dates.  It would be 
arbitrary to set the 50 percent effective date as of Dr. 
Evers' report instead of the Veteran's claim date.

Total Disability Due to Individual Unemployability (TDIU)

At the September 2008 Board hearing, the Veteran's 
representative asked the Board to address the issue of TDIU.  
The Veteran testified that he retired from his job early so 
that he would avoid random drug testing and the risk of 
losing his employment benefits.  

In a claim for an increased rating, where there is evidence 
of current service-connected unemployability, and the 
veteran's schedular rating meets the minimum criteria of 38 
C.F.R. § 4.16(a), then VA must consider a reasonably raised 
claim for a TDIU rating.  Norris v. West, 12 Vet. App. 413, 
421 (1999).  If there is only one service-connected 
disability, it must be rated 60 percent or more; if there are 
two or more service-connected disabilities, at least one must 
be rated 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a).

In this case, the Veteran does not meet the minimum criteria 
of 38 C.F.R. § 4.16(a).  He has one service-connected 
disability rated 50 percent.  Therefore, VA need not consider 
any inferred claim for TDIU.  

Hearing Loss

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show hearing to be normal.  On 
the Veteran's separation examination in November 1967, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The Veteran does not meet the VA requirements for a current 
diagnosis of hearing impairment.  For the purpose of applying 
the laws of VA, impaired hearing will be considered a 
disability when: (1) the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; (2) when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or (3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2006).  On the authorized 
audiological evaluation in June 2007, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
20
LEFT
15
15
20
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

The Veteran has also submitted audiograms, one dated November 
2006, and the other conducted by Garden State Hearing & 
Balance Center in September 2008.  In Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court) was unable to determine whether 
the Board accurately applied regulatory standard when only 
audiograph, not numeric, test results were of record.  Thus, 
the graphic test results are of limited utility.

The November 2006 report diagnoses mild-moderate 
sensorineural hearing loss in the high frequencies 
bilaterally.  This diagnosis, however, does not necessarily 
correspond to the VA's requirement for a current diagnosis of 
hearing impairment because the audiogram tested to 8000 
Hertz, which is a much higher frequency than the VA's upper 
bound of 4000 Hertz.

The September 2008 audiological evaluation from Garden State 
Hearing & Balance Center diagnosed a mild sensorineural 
hearing loss for the right ear and a mild high frequency 
hearing loss in the left ear.  Again, this diagnosis does not 
necessarily correspond to the VA's requirement since the 
audiogram tested to 8000 Hertz.  In addition, the audiologist 
noted excellent speech discrimination scores.  Impedance 
testing revealed normal Type "A" tympanograms suggestive of 
normal middle ear function for both ears.

Because the Veteran does not meet the VA requirements for a 
current diagnosis of hearing impairment, service connection 
is not warranted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant by a letter dated in November 2006 of the 
information and evidence needed to substantiate and complete 
claims for service connection and an increased rating, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The November 2006 notice also explained 
the appropriate disability rating and effective date of any 
grant of service connection.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  VA examinations were 
conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 50 percent rating, but no higher, is granted from October 
31, 2006 for the Veteran's service-connected PTSD, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


